Guy, J. (concurring).
I am of the opinion that the assignee under the instrument purporting to be an assignment of part of the assignor’s cause of action had no right of action at law against the defendant thereon, though ‘6 permitted •’ ’ to recover judgment to the extent of the assignment. The recovery of the former judgment against the defendant herein by the assignee is not, therefore, res adjudícala as against plaintiff’s cause of action. King v. King, 37 Misc. Rep. 63; affd., 73 App. Div. 547.
The judgment must, therefore, be reverséd and a new trial ordered,.with costs’ to the appellant to abide the event.
Judgment reversed and ne-w trial ordered, with costs to abide event.